Exhibit 10.1

SEPARATION AND RELEASE AGREEMENT

THIS SEPARATION AND RELEASE AGREEMENT (“Agreement”) is between Tyson Marian
(“I,” “me” or “my”) and Mattersight Corporation (“Employer”). Employer and I
agree:

1. Employment through February 6, 2012. My employment with Employer ceased
effective February 6, 2012 (the “Separation Date”).

2. Separation Payments and Benefits. Employer will provide me with the following
separation payments and benefits:

a. a payment in the gross amount of $355,000 (less required tax withholding and
payroll deductions) payable within seven (7) days after my execution of this
Agreement, and in no event later than April 4, 2012.

b. the delivery and ownership of 31,250 fully paid and non-assessable shares of
Employer stock free and clear of all liens, claims and encumbrances, which
Employer shall authorize to be delivered to me within seven (7) days after my
execution of this Agreement in the manner consistent with the delivery of past
shares granted to me under the terms of my Executive Employment Agreement and
with the same provision for tax withholding by the withholding of the
appropriate number of shares.

c. the delivery of a positive letter of reference to me signed by the Company’s
Chief Executive Officer in a form reasonably acceptable to both parties, a copy
of which is attached hereto as Exhibit A.

3. Mutual Release. I release the following parties from all claims I may have,
known or unknown, against them:

 

  •  

Employer;

 

  •  

Employer’s parent, subsidiary and affiliated companies;

 

  •  

Employer’s predecessors; and

 

  •  

All of the above companies’ agents, directors, officers, employees,
representatives, fiduciaries, shareholders, successors and assigns.

My release of claims is a GENERAL RELEASE and is intended to cover all claims,
including those which I do not know or suspect to exist at the time I sign this
Agreement. My release includes all claims related to my employment with Employer
including my separation from employment. For example, my release includes claims
based on:

 

  •  

Any federal statute, including: the False Claims Act (including any right to
share in any recovery by the United States government); Title VII of the Civil
Rights Act of 1964; the Civil Rights Act of 1866; the Civil Rights Act of 1874;
the Age Discrimination in Employment Act (ADEA); the Equal Pay Act; the
Americans with Disabilities Act; the Employee Retirement Income Security Act of
1974; and the National Labor Relations Act;



--------------------------------------------------------------------------------

  •  

Any state statute, including discrimination and whistleblower statutes;

 

  •  

Any ordinance;

 

  •  

Any express or implied contract between Employer and me, including the Executive
Employment Agreement executed by me on June 6, 2011;

 

  •  

Any tort, such as defamation, misrepresentation, infliction of emotional
distress, or fraud;

 

  •  

Negligence; or

 

  •  

Any other legal theory.

My release does not preclude me from exercising any conversion or continuation
coverage rights I may have under Employer’s welfare benefit plans, or waive my
right to file an administrative charge with or participate in an administrative
proceeding conducted by any governmental agency concerning my employment,
although my release does waive my right to receive any individual remedy,
including monetary damages, in connection with any charge.

Employer, with its parent, subsidiary and affiliated companies, and together
with their respective officers and directors, releases me from any and all
claims, damages, causes of action, or liabilities of any kind, nature or
character. Employer agrees that this release of claims is a General Release and
that this release of claims is intended to cover all claims, including those
claims which it does not know or suspect to exist at the time it signs this
Agreement.

4. Cooperation and Assistance. I agree that I will cooperate (i) with Employer
in the investigation, prosecution or defense of any potential claims or concerns
regarding Employer’s or any affiliates’ business about which I have relevant
knowledge, including by providing truthful information and testimony as
reasonably requested by Employer, and (ii) with all government authorities on
matters pertaining to any investigation, litigation or administrative proceeding
concerning Employer or its affiliates. Employer will reimburse me for any
reasonable travel and out-of-pocket expenses I incur in providing such
cooperation.

I further agree to inform Employer of all subpoenas, correspondence, telephone
calls, or requests for information which I may receive from third parties,
including governmental agencies, concerning any fact or circumstances known to
me during my employment with Employer and with respect to which Employer is the
appropriate party to respond; I agree to inform Employer within two (2) business
days of each such contact.

5. Mutual Non-Disparagement. I agree not to make statements that directly
disparage or question the honesty, integrity or competence of any of the
Released Parties in a manner that, viewed objectively, is calculated to disrupt
or impair their normal, ongoing business operations, or to harm their reputation
with employees, suppliers, customers, regulators or the public. I further agree
not to provide testimony as an expert or paid witness on behalf of a party
adverse to Employer or its affiliates. This paragraph does not prohibit me from
testifying truthfully pursuant to a subpoena or from accepting witness fees
accompanying a subpoena, and this paragraph in no way limits my right to file a
charge with or participate in any administrative proceeding conducted by a
governmental agency relating to my employment.

 

2



--------------------------------------------------------------------------------

Employer agrees not to make statements that disparage or question my honesty,
integrity or competence in any manner that, viewed objectively, is calculated to
disrupt, impair, or harm my reputation with prospective employers, employees,
suppliers, vendors, customers, regulators or the public.

6. Disclosure. I have reviewed Employer’s Ethics and Compliance Policies (the
“Policies”) and I understand my obligations to Employer under the Policies. I
agree that I have been given an adequate opportunity to advise Employer, and
that I have fully and truthfully advised Employer, of any facts that I am aware
of that constitute or might constitute a violation of the Policies, any other
Employer policies, or any ethical, legal or contractual standards or obligations
of Employer or its affiliates.

7. Restricted Stock Units and Other Equity Grants. Nothing in this Agreement is
intended to or does supersede or otherwise affect the terms of any agreement,
award document or certificate relating to a grant of restricted stock units, or
other equity grants. My rights and obligations under any such agreement, award
document or certificate remain in full force and effect according to their terms
except as modified by the express terms of this Agreement, with the exception
being that any post-employment business activity restrictions contained therein
and applicable to me (if any) shall cease and expire as of June 6, 2012.

8. Reference. I agree that I will direct all inquiries regarding my employment,
including those from prospective employers, to Employer’s Chief Executive
Officer who will provide only my title and dates of employment in accordance
with Employer’s reference policy.

9. Confidentiality of Agreement. Employer and I will keep this Agreement
confidential. I will not disclose its terms to anyone except my legal counsel,
and financial or tax advisor, provided these individuals agree to be bound by
the terms of this confidentiality provision, and as required by law; it is
understood and agreed that my obligations under this Paragraph 9 shall be
released solely to the extent some or all of the terms of this Agreement are
disclosed publicly by Employer in accord with its legal obligations in the
following sentence (i.e., I will disclose only those same terms that are
disclosed publicly by Employer to meet its legal obligations). Employer will not
disclose this Agreement’s terms to anyone except as minimally required to those
with a generally recognized need to know for legitimate business purposes or as
required by law.

10. Judicial Modification and Severability. If any of this Agreement’s
provisions is determined to be unenforceable, I agree that such provision should
be modified so that it is enforceable or, if modification is not possible, that
it should be severed, and the enforceability of the remaining provisions will
not be affected by such modification or severance.

11. Consulting an Attorney. I understand that Employer has advised me to consult
with an attorney prior to signing this Agreement, but that any legal
consultation is at my own expense. I agree that I have had an adequate
opportunity to consult with an attorney, I have read and understand this
Agreement, and I am voluntarily signing this Agreement. Likewise, Employer has
consulted with its attorneys prior to Employer’s voluntary signing of this
Agreement.

 

3



--------------------------------------------------------------------------------

12. Internal Revenue Code Section 409A. I understand and agree that the
separation payments made pursuant to this Agreement do not constitute deferred
compensation for purposes of Section 409A of the Internal Revenue Code of 1986
and its accompanying regulations (“Section 409A”). Specifically, the
payments/benefits described in Sections 2 a. and 2 b. do not provide for the
deferral of compensation as described in Treas. Reg. § 1.409A-1(b)(1) and
constitute separation payments due to involuntary separation from service as
described in Treas. Reg. § 1.409A-1(b)(9)(iii). This Agreement shall be
implemented and construed in a manner to give effect to the foregoing. In no
event whatsoever shall Employer or any of its affiliates be liable for any tax,
interest or penalties that may be imposed on me pursuant to Section 409A.
Neither Employer nor any of its affiliates have any obligation to indemnify or
otherwise hold me harmless from any such taxes, interest or penalties, or
liability for any damages related thereto.

13. Non-Admission. Nothing in this Agreement is intended to be an admission by
Employer that it has violated any law or engaged in any wrongdoing. Nothing in
this Agreement is intended to be an admission by me that I have violated any law
or engaged in any wrongdoing.

14. Governing Law. This Agreement is governed by Illinois law, without reference
to its conflicts of laws principles, to the extent such principles would result
in the application of another state’s laws.

15. Entire Agreement. This Agreement and any other documents referenced in it
are the entire agreement between Employer and me regarding my employment
termination, and the consideration provided under this Agreement is in lieu of
any “Severance Benefits” or other costs or fees I might otherwise claim under
the terms of my Executive Employment Agreement dated June 6, 2011. I understand
that the terms set forth in Section 9 of the Executive Employment Agreement
remain in force according to their terms through June 6, 2012. Nothing in this
Agreement is intended to or shall supersede Section 12 of my Executive
Employment Agreement dated June 6, 2011, as that Section 12 (together with any
such indemnification agreements that may have been executed pursuant thereto)
shall remain in effect on its (or their) terms. I agree that this Agreement may
only be changed by a written amendment signed by both Employer and me. Employer
represents that its duly authorized officer has signed this Agreement on behalf
of Employer.

 

3/28/12   

/s/ Tyson Marian

      Date    TYSON MARIAN          MATTERSIGHT CORPORATION       3/27/12   

/s/ Christine R. Carsen

      Date    By: Christine R. Carsen          Title: VP, General Counsel &
Corporate Secretary      

 

4



--------------------------------------------------------------------------------

EXHIBIT A TO

SEPARATION AND RELEASE AGREEMENT:

LETTER OF REFERENCE

 

5